Citation Nr: 1760576	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is entitled to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), issued by a VA rehabilitation counselor.


FINDINGS OF FACT

1.  The Veteran was deemed to be rehabilitated in December 2000 after securing employment as a chiropractor.

2.  The chiropractor occupation for which the Veteran was previously found rehabilitated under Chapter 31 is now unsuitable due to the Veteran's service-connected knee, back, and hip disabilities.


CONCLUSION OF LAW

The criteria for additional vocational rehabilitation services under Chapter 31, Title 38, of the United States Code are met.  38 U.S.C. §§ 3100, 3101, 3102 (2012); 38 C.F.R. § 21.284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reentrance into a vocational rehabilitation services program. He completed an earlier period of vocational rehabilitation in 2000 and was deemed by VA as vocationally rehabilitated.  He worked as a rehabilitation technician from 2000 to 2001, a chiropractor for 18 months from 2001 to 2002, a rehabilitation technician from 2003 to 2004, a chiropractor from 2004 to 2005, a technician from 2005 to 2006, a chiropractor from January 2007 to May 2007, and as a rehabilitation technician from November 2007 to September 2009.  In August 2009 the Veteran told a VA vocational rehabilitation counselor that in his then present job as a rehabilitation technician he instructed patients how to do exercises and stretches.  This was unsuitable because he was required to demonstrate exercises and activities for patients, including "getting up and down" from the floor, which caused him severe pain.  The Veteran also said that he attended the University of Texas at Arlington from 2006 to 2008 for a master's degree in health care administration and that he did not complete the program due to funding issues.

The Veteran wrote in the claim on appeal that his November 2007 to September 2009 job was as director of a clinic.  He worked from August 2009 to February 2010 as an administrator at a hospital.  In an April 2011 meeting with a VA vocational rehabilitation counselor, the Veteran was vague about why he left his last position.  He also reported having completed the master's program in health care administration.  The Veteran wrote in December 2011 that he had been unable to work for years as a chiropractor due to an increase in knee pain, knee instability, low back pain, and hip pain.  He wanted to be retrained for a position in the health field that did not require standing for long periods of time.  The Veteran wrote in February 2012 that he had not been able to work full time as a chiropractor since 2005.  In December 2012 the Veteran wrote that he was no longer able to perform the duties he had trained for due to increased pain and changes in his knees, lumbar spine, right hip, and left lower extremity radiculopathy.

Service connection is in effect for right knee limitation of extension, rated 30 percent, left knee limitation of extension, rated 30 percent, right knee chondromalacia and patellofemoral syndrome with instability, rated 20 percent, left knee chondromalacia and patellofemoral with instability syndrome, rated 20 percent, lumbosacral strain, rated 20 percent, left knee arthritis with limitation of flexion, rated 10 percent, right knee arthritis with limitation of flexion, rated 10 percent, tinnitus, rated 10 percent, right hip degenerative joint disease, rated 10 percent, left hip degenerative joint disease, rated 10 percent, left lower extremity sciatic radiculopathy, rated 10 percent, left lower extremity femoral radiculopathy, rated 10 percent, right lower extremity sciatic radiculopathy, rated 10 percent, bilateral otitis external, rated 0 percent, left hip limitation of extension, rated 0 percent, left hip impairment, rated 0 percent, right hip limitation of extension, rated 0 percent, and impairment of the right hip, rated 0 percent.

A Veteran that has been found to be rehabilitated may be provided an additional period of training or services only if: (1) he has a compensable service-connected disability and either; (2) current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him or her from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or (3) the occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  38 C.F.R. § 21.284(a) (2017).

In January 2009 a private physician who treated the Veteran for his knees recommended that the Veteran seek a more sedentary type of work that did not aggravate his condition or cause pain.  A private treating chiropractor opined in May 2009 that the Veteran should reduce activities of daily living and work status to accommodate a more sedentary lifestyle.  The Veteran was advised to pursue another occupation.  A private physician who treated the Veteran for his knees and hips opined in April 2010 that the Veteran should avoid activities that require repetitive squatting, kneeling, prolonged standing or walking, and stairs.  In July 2010 a private chiropractor recommended that the Veteran reduce activities of daily living and his work status to accommodate a more sedentary lifestyle.  A private treating chiropractor wrote in January 2012 that the Veteran was not able to use stairs, run, or jump without an increase in pain.  A February 2012 VA knee examiner opined that the Veteran could walk for 30 yards, stand for 15 minutes at a time, sit for 20 minutes at a time, and lift as much as 20 pounds.  The Veteran could not bend, kneel, or stoop more than once every 30 minutes.  A July 2014 VA hip examiner opined that due to the hip disabilities, the Veteran could walk for 20 yards at a time, walk 2 miles in an 8 hour day, sit or stand for 15 minutes at a time, and sit or stand for 3 hours in an 8 hour day.  A private treating chiropractor opined in December 2014 that the Veteran could walk for 30 yards before developing pain, stand for 15 minutes at a time, sit for 20 minutes at a time, and stand for 3 hours in an 8 hour day.  In June 2015 a private treating chiropractor opined that the Veteran could walk 30 yards before getting pain, stand for 15 minutes at a time, sit for 20 minutes at a time, and stand for 2 to 2.5 hours in an 8 hour day.  In June 2016 and June 2017 the private chiropractor opined that the Veteran could walk for 15 to 25 yards and that he otherwise had the same limitations with sitting and standing.  

A November 2015 VA lumbar spine VA examiner opined that the Veteran's low back disability limited his ability to perform repetitive heavy lifting, pushing or pulling, and prolonged standing.  The examiner opined that the bilateral hip disability and bilateral knee disabilities limited the Veteran's ability to perform prolonged standing, repetitive climbing, or repetitive squatting.  It was noted that the Veteran would have great difficulty working as a chiropractor due to the job requiring prolonged standing.  The Veteran could only perform sedentary work.  An October 2016 VA knee examiner noted that the Veteran avoided prolonged standing, walking, and climbing stairs.  These limitations were noted to make it difficult for the Veteran to perform his previous job.  The examiner felt that the service-connected knee conditions had a moderate severe impact on the Veteran's functional ability in an occupational environment.  A sedentary occupation would be feasible.  At June 2017 private chiropractic treatment the Veteran had pain and discomfort in his mid and low back that made it more difficult to perform tasks around the house like shave, wash dishes, or bend to remove a garbage bag.  A November 2017 VA examiner opined that the Veteran's right hip disability limited his ability to perform employment tasks requiring prolonged standing and walking.  He could perform a sedentary job that allowed intermittent breaks. 

The Board finds that as a result of the Veteran's service-connected knee, hip, and back disabilities, the occupation of chiropractor for which the Veteran previously was found rehabilitated under Chapter 31 is unsuitable on the basis of the Veteran's specific handicap and capabilities.  The medical opinions discussed above and the Veteran's statements show that he can no longer work as a chiropractor due to the prolonged standing and frequent squatting that the job requires.  Accordingly, when all doubt is round in favor of the Veteran, the Board finds that entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38 is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation, is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


